811 F.2d 603
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jesse H. BARRETT, Plaintiff-Appellant,v.FRANKLIN COUNTY, OHIO, et al., Defendants,Michael Helds;  James Brown, Defendants-Appellees.
No. 86-3977.
United States Court of Appeals, Sixth Circuit.
Dec. 23, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the decision of the district court was entered September 22, 1986.  On September 30, 1986, a motion to reopen was served.  This timely served Rule 59(e), Federal Rules of Civil Procedure, motion tolled the appeals period.  Rule 4(a)(4), Federal Rules of Appellate Procedure.  The notice of appeal filed October 20, 1986, and docketed as appeal number 86-3977 is of no effect.  Rule 4(a)(4), Federal Rules of Appellate Procedure, requires that a new notice of appeal be filed within the prescribed time measured from the entry of the order disposing of the motion to reopen.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  The motion to reopen was denied November 10, 1986, and a new notice of appeal was timely filed on November 24, 1986, and docketed as appeal number 86-4077.


3
It is ORDERED that appeal number 86-3977 be and hereby is dismissed as premature.  The dismissal of appeal number 86-3977 does not affect the pendency of appeal number 86-4077.